Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 10, 2022

                                       No. 04-20-00389-CV

                       THE CINCINNATI INSURANCE COMPANY,

                                                 v.

                                     Ronnie VILLANUEVA,

                 From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 18-10-36490-MCV
                           Honorable Maribel Flores, Judge Presiding


                                          ORDER
Sitting: Rebeca C. Martinez, Chief Justice
         Patricia O. Alvarez, Justice (Not participating)
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice
         Beth Watkins, Justice
         Liza A. Rodriguez, Justice
         Lori I. Valenzuela, Justice

      On March 31, 2022, appellant filed a Motion for Rehearing and Motion for En Banc
Reconsideration. After consideration, the motions are DENIED.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court